Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 and 07/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities: Claim 1 line 2 recites the limitation “at an computer system”. The examiner recommends correcting the limitation to “at a computer system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10 recites the limitation "the second input" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rejected for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-14, 16-20, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140283128 “Shepherd”, in light of U.S. Patent Application Publication NO. 20120078869 “Bellville”.
Claim 1:
Shepherd teaches a method, comprising:	 at an computer system that is in communication with a display generation component and one or more input devices (i.e. para. [0087], FIG. 1 illustrates an example of a device 100 with primary and secondary access mode):	 displaying, via the display generation component, a first user interface that corresponds to a restricted state of the computer system (i.e. para. [0124], Fig. 1, “the device is a touch-screen device that requires the user to perform a first touch gesture on a first page (e.g., a lock-screen page) of the device to gain access to the device's primary access mode or to a second page (e.g., a passcode page”, wherein a restricted state is equivalent to a screen on lock-screen page), wherein the first user interface is displayed when the computer system switches from a first mode to a second mode (i.e. para. [0115], Fig. 1 & 4, “the device transitions from the screen off state 405 to the screen on state 415 when the user engages either of the buttons 130 and 135 of FIG. 1”, wherein switch from a first mode to a second modes is equivalent to device switching from a “screen off” stage to a screen on “lock screen” stage as seen in Fig. 1);	 while displaying the first user interface that corresponds to the restricted state of the computer system, detecting a first input that is directed to a portion of the first user (i.e. para. [0156], Fig. 12, “while holding the button 1020 with one finger, the user selects the slider affordance 515 with another finger and performs a touch-based gesture”, wherein a first movement is equivalent dragging the slider handle on a “lock screen” while holding a finger on button 1020);	 and, in response to detecting the first input (i.e. para. [0125], Fig. 5 illustrates an example of a touch gesture that can be performed on a lock-screen page 530 to unlock a mobile device 500 and place it in the secondary access mode 525):	 in accordance with a determination that the first movement of the first input is in a first direction (para. [0156], “The combination of the two gestures causes the button's sensor to capture a fingerprint pattern of that finger. The captured pattern is then compared with one or more previously stored fingerprint patterns to determine if the patterns match”, wherein a current authentication state is determined before replacing the first display with a primary or secondary access mode), replacing display of the first user interface with a second user interface while maintaining a current authentication state of the computer system (i.e. para. [0155-0158], Fig. 12-13, “the fingerprint recognition has launched the device 500 in the primary access mode because the captured fingerprint pattern matched a previously stored fingerprint pattern… [Fig. 13], this figure shows unlocking the device to the secondary access mode when the fingerprint recognition fails”, wherein an authenticated or unauthenticated state is maintained as a second user interface consisting of a primary or secondary access mode is replaces the “lock-screen” display):
(i.e. para. [0090], Fig. 1, 5, “the third stage illustrates a lock-screen page 165 of the device 100. This page provides a limited set of information and offers a limited set of functionalities of the device”, wherein the lock-screen is distinct from a home screen that includes a plurality of application icons corresponding to a plurality of applications shown in Figs. 14-15) and the second user interface are distinct from a home screen user interface that includes a plurality of application icons corresponding to a plurality of applications (i.e. para. [0218], Fig. 13, “The process 2900 then removes (at 2920) the dock”, wherein the second user interface is equivalent to the secondary access interface which is distinct from a home screen displayed in Fig. 1 as the dock row of icons has been removed);
and the second user interface includes a first (para. [0233], Fig. 32, “The map application includes a search bar 3245 with an affordance 3250 (e.g., a bookmark button). The affordance can be selected to display any saved bookmarks”, wherein a user can navigate to a map application search bar with an affordance in a primary or secondary access mode); and
detecting input in the first (i.e. para. [0233], Fig. 32, “the user selects this affordance. The selection results in the map application presenting the bookmarks page 3255”, wherein the first search input region is equivalent the affordance 3250 which displays different results based on a primary or secondary access mode); and
(i.e. para. [0233], Fig. 32, The map application includes a search bar 3245 with an affordance 3250 (e.g., a bookmark button). The affordance can be selected):
 in accordance with a determination that the computer system is in an unauthenticated state, displaying, on the second user interface, a first set of (i.e. para. [0233], the user selects this affordance. The selection results in the map application presenting the bookmarks page 3255, as illustrated in the third stage 3215. As bookmarks data is kept private in the secondary access mode, the bookmarks page 3255 does not list any bookmarks that have been saved in the primary mode); and
 in accordance with a determination that the computer system is in an authenticated state (i.e. para. [0159], “the fingerprint recognition has launched the device 500 in the primary access mode because the captured fingerprint pattern matched a previously stored fingerprint pattern”, in which a user access a map application in a primary access mode and displays unrestricted recent search and bookmark data), displaying, on the second user interface, a second set of (i.e. para. [0233], Fig. 32, The selection results in the map application presenting the bookmarks page 3255, as illustrated in the third stage 3215. As bookmarks data is kept private in the secondary access mode, the bookmarks page 3255 does not list any bookmarks that have been saved in the primary mode) that is distinct that is not in the first set of (i.e. para. [0086, 0233], Fig. 32, “the primary access mode of the device provides unfettered access to all of the device's data and/or applications that are available to a user, while its secondary access mode provides access to a limited set of applications”, wherein first content is equivalent to bookmarks that are saved in saved in the primary or secondary access mode as the user has unfettered access to the device’s data in the primary access mode).  
While Shepherd and Bellville teach the second interface including a first input region that detects input in order to display on the second user interface a first and second set of results based on an authenticated or an unauthenticated state, Shepherd does not explicitly teach
the second user interface includes a first search input region
detecting input in the first search input region in the second user interface, and
 in response to detecting the input in the first search input region in the second user interface
displaying, on the second user interface, a first set of search results responsive to the input in the search input region;
displaying, on the second user interface, a second set of search results that is distinct from the first set of search results, including displaying, on the second user interface, at least a representation of first content within a first application that is not in the first set of search results.

the second user interface includes a first search input region (i.e. para. [0104], Fig. 3, user interface 126 displays an application 300 that includes a navigation bar 302, a search text field 304);
detecting input in the first search input region in the second user interface (i.e. para. [0105], Fig. 3, a FIC.sub.--101 search parameter is entered into the search text field 304), and
 in response to detecting the input in the first search input region in the second user interface (i.e. para. [0105], Fig. 3, Each of these search parameters are used by the search interface 102 to search the search index database 122 for indexed process control information):
displaying, on the second user interface (i.e. para. [0104], FIG. 3 shows the example user interface 126 displaying search results), a first set of search results responsive to the input in the search input region (i.e. para. [0088], “a user of the workstation 106 provides an identifier to log into the workstation 106… the search filter 230 may access security credentials to determine which of the search results the identifier may access”, wherein it is noted that a first user’s log in identifier will correspond to a first set of search results the first user is authorized to access);
displaying, on the second user interface, a second set of search results that is distinct from the first set of search results, including displaying, on the second user interface, at least a representation of first content within a first application that is not in the first set of search results (i.e. para. [0139], “the process 900 parses items by determining which of the items are not relevant and/or authorized to be viewed by a user that initiated the search”, wherein it is noted that a second administrator user would be displayed a second set of search results different a first user’s set of search results).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a search input region that displays a first and second set of search results to Shepherd’s access modes, with the displaying a first or second set of search results based on a user’s authorization as taught by Bellville. One would have been motivated to combine Bellville with Shepherd and would have had a reasonable expectation of success in order prevent certain users from viewing data that does not pertain to them. 

Claim 2:
Shepherd and Bellville teach the method of claim 1.
Bellville further teaches including
in response to detecting the input in the first search input region in the second user interface (i.e. para. [0105], Fig. 3, a FIC.sub.--101 search parameter is entered into the search text field 304): 
in accordance with the determination that the computer system is in the  i.e. para. [0088], “a user of the workstation 106 provides an identifier to log into the workstation 106… the search filter 230 may access security credentials to determine which of the search results the identifier may access”, wherein it is noted that a first user’s log in identifier will display a first set of search results the first user is authorized to access); and 
in accordance with the determination that the computer system is in the the first content within the first application (i.e. para. [0057], “FIG. 1 enables a user (e.g., an engineer and/or a system administrator) to search”, wherein it is noted that a second user with administration security credentials would display search results that not only include a first user’s search results but further concurrently display results that were not displayed to a first user, as a system administrator would have unfettered access to all search results).
Shepherd further teaches including:	in accordance with the determination that the computer system is in the unauthenticated state, displaying a first application icon corresponding to a second application among the first set of (i.e. para. para. [0154], Fig. 11, “stage 1115 illustrates that the device of some embodiments allows the user to gain access in the secondary access mode when the fingerprint recognition fails”, wherein applications available in a secondary access mode are displayed);	 and in accordance with the determination that the computer system is in the authenticated state, displaying the first application icon corresponding to the second the first content within the first application (i.e. para. [0151], Fig. 10, “stage 1015 illustrates the device after authenticating”, wherein applications available in a primary access mode are displayed to a user alongside applications available in a secondary access mode).

Claim 4:
Shepherd and Bellville teach the method of claim 1.
Shepherd further teaches	 in response to detecting the first input (i.e. para. [0125], Fig. 5 illustrates an example of a touch gesture that can be performed on a lock-screen page 530 to unlock a mobile device 500 and place it in the secondary access mode 525):	 in accordance with a determination that the computer system is in the unauthenticated state and that the first movement of the first input is in a second direction, distinct from the first direction, replacing display of the first user interface with display of a third user interface, the third user interface displaying second content (i.e. para. [0144], Fig. 9, “the fourth stage 920 illustrates a secondary access mode lock-screen page 530 of the device 500… in the fourth stage, the user also slides the slider affordance 950 to turn the device on in the secondary access mode”, wherein a user input in a second direction is equivalent to a user sliding the lock screen bar from left to right and is different from a vertical swipe, in which a third user interface displaying second content is equivalent to a screen displaying applications in a restricted secondary access mode that results from using the slider affordance);	 and, in accordance with a determination that the computer-system is in the authenticated state and that the first movement of the first input is in the second direction, replacing display of the first user interface with display of the third user interface, the third user interface displaying the second content and second additional content that is not displayed when the computer system is in the unauthenticated state (i.e. para. [0149-0151], Fig. 10, “ the user performs a touch gesture on the slider affordance 515 that is shown on the lock-screen page to navigate to the passcode page 720… the matching of the fingerprint patterns has allowed the user to gain access to the device 500 in the primary access mode. As mentioned above, in some embodiments, the primary access mode of the device provides unfettered access to all of the device's applications and/or data that are available to the user”, wherein a third user interface displaying second content and second additional content is equivalent to a screen displaying applications in an unrestricted primary access mode that results from using the slider affordance with authentication).  

Claim 5:
Shepherd and Bellville teach the method of claim 1. 
Shepherd further teaches 
wherein the determination of whether the computer system is in the authenticated state or the unauthenticated state is made in response to detecting an event that causes the computer system to switch from the first mode to the second (i.e. para. [0151-0152], Fig. 10-11, “the matching of the fingerprint patterns has allowed the user to gain access to the device 500 in the primary access mode…  [Fig. 11] shows unlocking the device to the secondary access mode when the fingerprint recognition fail”, wherein once the device switches from “screen off” to “screen on”, a user may determine a primary or secondary access mode by inputting a fingerprint patter or swiping upwards respectively).  

Claim 6:
Shepherd and Bellville teach the method of claim 1.
Shepherd further teaches 
wherein the determination of whether the computer system is in the authenticated state or the unauthenticated state is made in response to detecting the first input that is directed to the first user interface and that includes the first movement (i.e. para. [0124], Fig. 4-5, “the device is a touch-screen device that requires the user to perform a first touch gesture on a first page (e.g., a lock-screen page) of the device to gain access to the device's primary access mode or to a second page (e.g., a passcode page) on which the user performs another operation (e.g., enters a passcode or performs another touch gesture) to gain access to the primary access mode”, wherein the determination of unauthenticated state is equivalent to when the user performs an upward touch gesture to bring up a secondary access mode).  

Claim 7:

Shepherd further teaches 
wherein the computer system switches from the first mode to the second mode in response to detecting, with one or more sensors, a change in a context of the computer system (i.e. para. [0115]. the device transitions from the screen off state 405 to the screen on state 415 when … the device receives a communication (e.g., a call), or when the device provides a notification (e.g., of a meeting, or a received communication, such as an e-mail, text message, etc.)).  

Claim 8:
Shepherd and Bellville teach the method of claim 1.
Shepherd further teaches
wherein the computer system switches from the first mode to the second mode in response to detecting activation of a display-activation affordance (i.e. para. [0115], the device transitions from the screen off state 405 to the screen on state 415 when the user engages either of the buttons 130 and 135 of FIG. 1).

Claim 11:
Shepherd and Bellville teach the method of claim 1. 
Shepherd further teaches including:	 while the first user interface is displayed, detecting a second input (i.e. para. [0150], Fig. 7, The second stage 1010 illustrates the user placing the user's finger on the button 1020);(i.e. para. [0151], Fig. 10, “the matching of the fingerprint patterns has allowed the user to gain access to the device 500 in the primary access mode”, wherein it is noted that the third stage 1015 shows a device home screen with unfettered access to all of the devices applications).  

Claim 12:
Shepherd and Bellville teaches the method of claim 1.
Shepherd further teaches including:	 in response to detecting the first input:	 in accordance with a determination that the first input meets first criteria, replacing display of the first user interface with the home screen user interface (i.e. para. [0127], Fig. 5, “As the lock screen page 530 slides up, a preview of the secondary access mode interface is shown. Specifically, as the lock screen slides up, the secondary access mode interface starts to become visible”, wherein a first criteria is equivalent to an upward dragging gesture the fully brings a secondary access mode full screen, which also displays a home screen with a reduced number of applications and functionality).  

Claim 13:
	Claim 13 is the system claim reciting similar limitations to claim 1 and is rejected for similar reasons. 

Claim 14:
	Claim 14 is the system claim reciting similar limitations to claim 2 and is rejected for similar reasons. 

Claim 16:
	Claim 16 is the system claim reciting similar limitations to claim 4 and is rejected for similar reasons. 

Claim 17:
	Claim 17 is the system claim reciting similar limitations to claim 5 and is rejected for similar reasons. 

Claim 18:
	Claim 18 is the system claim reciting similar limitations to claim 6 and is rejected for similar reasons. 

Claim 19:
	Claim 19 is the system claim reciting similar limitations to claim 7 and is rejected for similar reasons. 

Claim 20:


Claim 23:
	Claim 23 is the system claim reciting similar limitations to claim 11 and is rejected for similar reasons. 

Claim 24:
	Claim 24 is the system claim reciting similar limitations to claim 12 and is rejected for similar reasons. 

Claim 25:
	Claim 2 is the computer readable storage medium claim reciting similar limitations to claim 1 and is rejected for similar reasons. 

Claims 9-10 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140283128 “Shepherd”, in light of U.S. Patent Application Publication NO. 20120078869 “Bellville”, as applied to claims 1 and 13 above, and further in view of over U.S. Patent Application Publication NO. 20140028557 “Otake”.
Claim 9:
Shepherd and Bellville teach the method of claim 1.
Shepherd further teaches
(i.e. para. [0115], the device transitions from the screen off state 405 to the screen on state 415 when the user engages either of the buttons 130 and 135 of FIG. 1
While Shepherd teaches detecting a contact with a display-activation affordance that activates the display-activation affordance, Shepherd may not explicitly teach a contact with a display-activation affordance
that does not actuate the display-activation affordance
However, Otake teaches 
detecting a contact with a display-activation affordance that activates the display-activation affordance that does not actuate the display-activation affordance (i.e. para. [0077], Fig. 7a-b, “When a finger has gone down from above the screen to be located within the first threshold value of the screen or has further gone down to be located within the second threshold value, the display control unit 14 may display information to that effect (i.e., the finger is hovering) on the screen of the display unit 40”, wherein it is noted that a GUI affordance is activated and that the “hover” contact does not touch or actuate the screen).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a display-activation affordance that does not actuate the display-activation affordance, to the user interface of Shepherd- Bellville’s access modes, and a hovering contact that activated a screen affordance but 

Claim 10:
Shepherd, Bellville, and Otake teach the method of claim 9.
Shepherd further teaches including:	 in response to detecting the second input:	 determining whether the computer system is in the authenticated state or the unauthenticated state (i.e. para. [0134], Fig. 7, The gesture input causes the device to display the passcode page 720, as illustrated in the second stage 710);	 and in accordance with a determination that the computer system is in the unauthenticated state, displaying an authentication user interface (i.e. para. [0135], Fig 7, “the passcode page is labeled with a heading that instructs the user to enter a passcode”, wherein the determination that the device is in the unauthenticated state is equivalent to how the passcode page instructs the user to enter a passcode in order to enter a primary access mode).  

Claim 21:
	Claim 21 is the system claim reciting similar limitations to claim 9 and is rejected for similar reasons. 

Claim 22:
	Claim 22 is the system claim reciting similar limitations to claim 10 and is rejected for similar reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication NO. 20120311499 “Dellinger” teaches in para. [0224-0226], FIGS. 7A-7C are flow diagrams illustrating a method 700 of accessing one restricted application in a plurality of restricted applications on a locked device 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171